DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/22 has been entered.
Claims 1-2 and 4-7 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (JP 2005-349452 A, cited in IDS filed 4/15/21) in view of Carr (US 3,613,772, previously cited).
Regarding claim 1, Inoue teaches a back spray system for lubricating a shot sleeve of a die casting machine, comprising:
a shot sleeve (fig 1, plunger sleeve 6);
an injection piston (fig 2) having a plunger tip (plunger tip 8) and a shot rod (plunger rod 13) connected to said plunger tip (fig 2, connected via coupling 9);
a groove (figs 2-3, grooved portion 12a) surrounding said shot rod (figs 2-3); and
a collar (figs 2-3, ring-shaped member 10) surrounding said groove (figs 2-3);
said shot rod having a shot rod hole (fig 2, supply passage 12) and a groove hole (fig 2, the intersection of groove section 12a and supply passage 12 shown in fig 2 is construed as a groove hole), said shot rod hole being for supplying lubricant (paragraph [0001], paragraph [0007], lubricant supply path) and formed through the length of said shot rod (fig 2), said groove hole being formed so as to penetrate through said shot rod and to connect said shot rod hole and said groove to each other (fig 2, groove hole construed as the intersection between annular groove 12a and supply passage 12),
said collar having a predetermined number of collar holes in communication with said groove (paragraph [0015], set number of discharge holes) and positioned circumferentially about said collar (fig 3, discharge holes 15, predetermined intervals, paragraph [0016-0017]), 
said plunger tip and said shot sleeve forming a space therebetween (fig 1-2 and 4, note the shape of the plunger tip within the plunger sleeve, would at least include a space between the tapered portions and the sleeve), and
said groove (figs 2-3, groove portion 12a) being formed by providing two-ring shaped members (fig 2, left portion of fitting portion 13a to the left of the groove 12a and right portion of fitting portion 13a to the right of the groove 12a, construed as two-ring shaped members) on a surface of said shot rod (fig 2, fitting portion 13a is on front end surface of said shot rod).
Inoue teaches a groove hole that connects said shot rod hole to said groove, but is quiet to more than one groove hole, such that the groove holes connect said shot rod hole and said groove to each other at a plurality of positions.
	Carr teaches an injection piston provided with automatic lubrication at any location in an injection chamber (abstract).  Carr teaches, in figures 2-3, lubricant flowing through slots 34 A and B (corresponding to the claimed groove holes), which fills an annular groove 42 (corresponding to the claimed groove), and flows radially outward to ducts 44A and 44B (corresponding to the claimed discharge holes) along the sides of the circumferential wall (col 2 line 67 - col 3 line 10).
	It would have been obvious to one of ordinary skill in the art to modify Inoue to include at least two groove holes, as Carr shows that lubricant can flow through two slots to fill the annular groove, and that the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  MPEP 2144.04(VI)(B).

Regarding claim 2, the combination teaches wherein said collar (ring-shaped member) has eight collar holes (Inoue, paragraph [0015], 8 to 24 discharge holes, note MPEP 2131.03, where a prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, the endpoint 8 of the range 8 to 24 discharge holes is sufficient specificity, thus anticipating the claim).
Alternatively, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05(I).

	Regarding claim 4, the combination teaches said collar is located behind said plunger tip (Inoue, fig 2, ring-shaped member 10 is behind plunger tip 8).

Regarding claim 6, Inoue teaches an injection piston (fig 2) used in combination with a shot sleeve (intended use limitation, MPEP 2114(II), Inoue teaches plunger sleeve 6), comprising:
a plunger tip (plunger tip 8);
a shot rod (plunger rod 13) connected to said plunger tip (fig 2, connected via coupling 9);
a groove (figs 2-3, grooved portion 12a) surrounding said shot rod (figs 2-3); and
a collar (figs 2-3, ring-shaped member 10) surrounding said groove (figs 2-3);
said shot rod having a shot rod hole (fig 2, supply passage 12) and a groove hole (fig 2, the intersection of groove section 12a and supply passage 12 shown in fig 2 is construed as a groove hole), said shot rod hole being for supplying lubricant (paragraph [0001], paragraph [0007], lubricant supply path) and formed through the length of said shot rod (fig 2), said groove hole being formed so as to penetrate through said shot rod and to connect said shot rod hole and said groove to each other (fig 2, groove hole construed as the intersection between annular groove 12a and supply passage 12),
said collar having a predetermined number of collar holes in communication with said groove (paragraph [0015], set number of discharge holes) and positioned circumferentially about said collar (fig 3, discharge holes 15, predetermined intervals, paragraph [0016-0017]);
said plunger tip and said shot sleeve forming a space therebetween (fig 1-2 and 4, note the shape of the plunger tip within the plunger sleeve, would at least include a space between the tapered portions and the sleeve), and
said groove (figs 2-3, groove portion 12a) being formed by providing two-ring shaped members (fig 2, left portion of fitting portion 13a to the left of the groove 12a and right portion of fitting portion 13a to the right of the groove 12a, construed as two-ring shaped members) on a surface of said shot rod (fig 2, fitting portion 13a is on front end surface of said shot rod).
Inoue teaches a groove hole that connects said shot rod hole to said groove, but is quiet to more than one groove hole, such that the groove holes connect said shot rod hole and said groove to each other at a plurality of positions.
	Carr teaches an injection piston provided with automatic lubrication at any location in an injection chamber (abstract).  Carr teaches, in figures 2-3, lubricant flowing through slots 34 A and B (corresponding to the claimed groove holes), which fills an annular groove 42 (corresponding to the claimed groove), and flows radially outward to ducts 44A and 44B (corresponding to the claimed discharge holes) along the sides of the circumferential wall (col 2 line 67 - col 3 line 10).
	It would have been obvious to one of ordinary skill in the art to modify Inoue to include at least two groove holes, as Carr shows that lubricant can flow through two slots to fill the annular groove, and that the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  MPEP 2144.04(VI)(B).

Regarding claim 7, the combination teaches wherein said collar (ring-shaped member) has eight collar holes (Inoue, paragraph [0015], 8 to 24 discharge holes, note MPEP 2131.03, where a prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, the endpoint 8 of the range 8 to 24 discharge holes is sufficient specificity, thus anticipating the claim).
Alternatively, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05(I).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue as modified by Carr as applied to claim 1 above, and further in view of Sandercock (US 5,076,343, previously cited).
Regarding claim 5, the combination teaches a lubricant and pressurized air (note that being atomized is an intended use of the apparatus, MPEP 2114(II), Inoue teaches pressure applied to the lubricant by pressure feed air, paragraph [0028]).
The combination is quiet to the lubricant being lubricating oil.
Sandercock teaches a lubrication system for the plunger of a die cast machine (abstract).  Air pressure line applies pressurized air to a lube tank containing a lubricating fluid such as oil (col 2 lines 50-60).  Lubricant from the lubrication system is distributed through lube groove 18 on to the outer surface of the tip (col 4 lines 9-20, fig 3).
It would have been obvious to one of ordinary skill in the art to substitute oil for the lubricant of Inoue, as the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art.  MPEP 2143(I)(B).

Response to Arguments
Applicant's arguments filed 3/04/22 have been fully considered but they are not persuasive.
Applicant argues that the arrangement in Inoue differs from amended claims 1 and 6.
Applicant argues that since the groove (X) is formed by fitting the ring-shaped member 10 on the plunger rod 13, it is necessary to align the ring-shaped member 10 and the plunger rod 13 and to perform processing on the inner circumferential surface of the ring-shaped member 10.
The examiner notes that applicant’s claim does not preclude the collar being processed to have a structure on the inner circumferential surface.  Applicant’s claims merely require “a collar surrounding said groove” and “said collar having a predetermined number of collar holes in communication with said groove and positioned circumferentially about said collar” which is taught in Inoue.
Applicant further argues that since the ring-shaped member 10 is fit on the plunger rod 13, a gap is formed between the outer circumferential surface of the fit portion 13a of the plunger rod 13 and the inner circumferential surface of the ring-shaped member 10 (Y) which may become clogged.
The examiner disagrees.  Inoue does not disclose clogging due to lubricant between the outer circumferential surface of the fit portion 13a of the plunger rod 13 and the inner circumferential surface of the ring-shaped member 10.  Applicant appears to be arguing that Inoue’s invention would therefore be inoperable.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.  See MPEP 716.01(c)(I) and (II).
Applicant further argues that the lubricant supply channel 12 and the groove 10a are connected to each other at one position (Z in figure 2), thus being difficult to uniformly spread the lubricant all over the groove 10a in a short period of time.
	Note that the rejections above further look toward Carr, which discloses in figures 2-3, lubricant flowing through slots 34 A and B (corresponding to the claimed groove holes), which fills an annular groove 42 (corresponding to the claimed groove), and flows radially outward to ducts 44A and 44B (corresponding to the claimed discharge holes) along the sides of the circumferential wall (col 2 line 67 - col 3 line 10).  It would have been obvious to one of ordinary skill in the art to modify Inoue to include at least two groove holes, as Carr shows that lubricant can flow through two slots to fill the annular groove, and that the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  MPEP 2144.04(VI)(B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735